DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 03/13/2021.
Claims 1-17 are pending.

Response to Arguments
Applicant's arguments regarding the prior art rejection(s) have been fully considered but they are not persuasive. The examiner respectfully maintains that Worthington teaches extracting a video URL corresponding to the video and not the webpage containing the videos (upon determining the video URL cannot be extracted or created using the video metadata ([0092], when URL is hidden), identifying a custom script configured to extract the video URL (fig. 6, steps 1-4, 6a-6d, [0043], [0046]-[0047], saving URL of each selected media object in the DOM and vector of the media object; URL of each selected media object is not URL of the webpage in [0049]; fig. 10, 12, using a scheme/script to save media object URL to a database or media manager)). 
Applicant cites Worthington’s para. [0077] to argue that Worthington’s media object’s URL requires a webpage’s Document Object Model (DOM) to be saved and loaded for displaying videos via the original webpage it was presented on. However, Worthington’s [0077] is for Displaying an Object Using Pre-Recorded Instructions, while the claims are related to extracting and saving URL of a media (video) item in a platform server. Independent claims 1, 7, 12 are also silent as to how the script extracts the video URL from the webpage, related or unrelated to Worthington’s teachings of DOM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 9-12, 14-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zadeh et al. (US 2014/0201126, “Zadeh”) in view of Worthington (US 2010/0235765).

For claim 1, Zadeh discloses a method of aggregating video content to a service platform, the method comprising the steps of:
visiting, by a client device, a webpage having a video; sharing, by a client device, the webpage to the service platform; receiving, by the service platform, the webpage (fig. 246, para. [2977], when a user tags (on his device) an image/video (content item or item) that is accessible via a publisher webpage to a social network page, metadata of the tagged item is identified such as URI of the item and/or the webpage);
Zadeh does not disclose:
analyzing, by the platform server, whether a video URL corresponding to the video is accessible; determining, by the platform server, that the video URL is inaccessible; identifying, by the platform server, a custom script corresponding at least to a domain of the webpage; executing, by the platform server, the custom script to extract the video URL from the webpage; sending the video URL to the client device; and saving the video URL to a database.
Worthington discloses:
analyzing, by the platform server, whether a video URL corresponding to the video is accessible ([0092], software system ("System") analyzes cases when media’s URL is hidden behind AJAX or similar schemes or dynamically assigned by the content provider or requires a recently assigned cookie); 
determining, by the platform server, that the video URL is inaccessible ([0092], when URL is hidden);
identifying, by the platform server, a custom script corresponding at least to a domain of the webpage; executing, by the platform server, the custom script to extract the video URL from the webpage (fig. 6, steps 1-4, 6a-6d, [0043], [0046]-[0047], saving URL of each selected media object in the DOM and vector of the media object; URL of each selected media object is not URL (domain) of the webpage in [0049]; fig. 10, 12, using a scheme/script to save media object URL to a database or media manager);
sending the video URL to the client device; and saving the video URL to a database (fig. 10, step 6, the system saving URL and vector to a database; fig. 6, step 5c, 6c, the system passes URL to POD on client and saves URL in a media list).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Worthington’s teachings of creating URL for an item when the item’s URL is hidden or not to Zadeh’s teachings in order to provide a solution for bookmarking or saving items even when theirs URL’s are not available (Worthington, [0019], [0020]).

For claim 3, Zadeh discloses the video content source comprises at least one of a webpage and a standalone application (fig. 246, tagging on a publisher webpage).

For claim 4, Zadeh discloses the video metadata comprises a URL ([2977], tagged item URI).

For claim 5, Zadeh discloses the step of transmitting, by the service platform, the video URL to the client device (fig. 246, tagged item’s URL can be sent to a user device for display via a social network webpage).

For claim 7, Zadeh discloses a method of aggregating video content to a service platform, the method comprising the steps of:
receiving, by the service platform from a crawler ([2977], crawling a publisher webpage for metadata), video metadata corresponding to a video that is accessible via a video content source (fig. 246, para. [2977], when a user tags (on his device) an image/video (content item or item) that is accessible via a publisher webpage, metadata of the tagged item is identified such as URI of the item);
Zadeh does not disclose: detecting, by the service platform, whether a video URL corresponding to the video can be extracted or created using the video metadata; upon determining the video URL cannot be extracted or created using the video metadata, identifying a custom script configured to extract the video URL; wherein the custom script is identified based on at least a domain of the video content source; executing the custom script; and saving, by the service platform, the video URL to a database.
Worthington discloses:
detecting, by the service platform, whether a video URL corresponding to the video can be extracted or created using the video metadata ([0092], software system ("System") analyzes cases when media’s URL is hidden behind AJAX or similar schemes or dynamically assigned by the content provider or requires a recently assigned cookie);
upon determining the video URL cannot be extracted or created using the video metadata ([0092], when URL is hidden), identifying a custom script configured to extract the video URL (fig. 6, steps 1-4, 6a-6d, [0043], [0046]-[0047], saving URL of each selected media object in the DOM and vector of the media object; URL of each selected media object is not URL of the webpage in [0049]; fig. 10, 12, using a scheme/script to save media object URL to a database or media manager);
wherein the custom script is identified based on at least a domain of the video content source (fig. 6, steps 1-4, 6a-6d, [0057], saving URL of the web page and vector of the media object);
executing the custom script; and saving, by the service platform, the video URL to a database (fig. 10, step 6, saving URL and vector to a database).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Worthington’s teachings of creating URL for an item when the item’s URL is hidden or not to Zadeh’s teachings in order to provide a solution for bookmarking or saving items even when theirs URL’s are not available (Worthington, [0019], [0020]).

For claim 12, Zadeh discloses a method of aggregating video content to a service platform, the method comprising the steps of:
receiving, by the service platform from a client device, video metadata corresponding to a video that is accessible via a video content source (fig. 246, para. [2977], when a user tags (on his device) an image/video (content item or item) that is accessible via a publisher webpage, metadata of the tagged item is identified such as URI of the item);
detecting, by the service platform, whether a video URL corresponding to the video can be extracted or created using the video metadata;
upon determining the video URL cannot be extracted or created using the video metadata, identifying a custom script configured to extract the video URL;
wherein the custom script is identified based on at least a domain of the video content source;
executing the custom script; and
saving, by the service platform, the video URL to a database.
Worthington discloses:
detecting, by the service platform, whether a video URL corresponding to the video can be extracted or created using the video metadata ([0092], when URL is hidden behind AJAX or similar schemes or dynamically assigned by the content provider or requires a recently assigned cookie);
upon determining the video URL cannot be extracted or created using the video metadata ([0092], when URL is hidden), identifying a custom script configured to extract the video URL (fig. 6, steps 1-4, 6a-6d, saving URL and vector of the media object/item fig. 10, 12, using a scheme/script to save media object URL to a database or media manager);
wherein the custom script is identified based on at least a domain of the video content source (fig. 6, steps 1-4, 6a-6d, [0057], saving URL of the web page and vector of the media object);
executing the custom script; and saving, by the service platform, the video URL to a database (fig. 10, step 6, saving URL and vector to a database).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Worthington’s teachings of creating URL for an item when the item’s URL is hidden or not to Zadeh’s teachings in order to provide a solution for bookmarking or saving items even when theirs URL’s are not available (Worthington, [0019], [0020]).

For claims 6, 11, 17, Zadeh does not disclose the step of extracting the video URL comprises creating the video URL using at least a portion of the video metadata.
Worthington discloses the step of extracting the video URL comprises creating the video URL using at least a portion of the video metadata (Worthington, fig. 10, the media object’s URL is created from the web page’s URL and a vector of the media object).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Worthington’s teachings of creating URL for an item when the item’s URL is hidden or not to Zadeh’s teachings in order to provide a solution for bookmarking or saving items even when theirs URL’s are not available (Worthington, [0019], [0020]).

For claims 9, 14, Zadeh-Worthington discloses the video content source comprises at least one of a webpage and a standalone application (Zadeh, fig. 246, tagging on a publisher webpage).

For claims 10, 15, Zadeh-Worthington discloses the video metadata comprises a URL (Zadeh, [2977], tagged item URI).

For claim 16, Zadeh-Worthington discloses the step of transmitting, by the service platform, the video URL to the client device (Zadeh, fig. 246, tagged item’s URL can be sent to a user device for display via a social network webpage).

For claim 18, Zadeh does not disclose the video URL points to a video file. Worthington discloses the video URL points to a video file (Worthington, [0053], media object’s file type).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Worthington’s teachings of creating URL for an item when the item’s URL is hidden or not to Zadeh’s teachings in order to provide a solution for bookmarking or saving items (video files) even when theirs URL’s are not available (Worthington, [0019], [0020]).

For claim 19, Zadeh does not disclose the video URL comprises a video embed link. Worthington discloses the video URL comprises a video embed link (Worthington, [0019], media object’s URL that can be passed to an independent software application).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Worthington’s teachings of creating URL for an item when the item’s URL is hidden or not to Zadeh’s teachings in order to provide a solution for saving items even when theirs URL’s are not available and for presenting in an independent software application (Worthington, [0019], [0020]).

For claim 20, Zadeh does not disclose the video URL comprises a URL sufficient to facilitate video embedding. Worthington discloses the video URL comprises a URL sufficient to facilitate video embedding (Worthington, [0019], media object’s URL that can be passed to an independent software application).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Worthington’s teachings of creating URL for an item when the item’s URL is hidden or not to Zadeh’s teachings in order to provide a solution for bookmarking or saving items even when theirs URL’s are not available and for presenting in an independent software application (Worthington, [0019], [0020]).

Claim(s) 2, 8, 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zadeh-Worthington in view of Lu (US 2015/0215357).

For claim 2, Zadeh-Worthington does not disclose the step of making the video accessible to other users by making the video URL stored in the database accessible to the other users of the service platform.
Lu discloses making the video accessible to other users by making the video URL stored in the database accessible to the other users of the service platform ([0102], The sharing module 305b is configured to, after the collecting module 305 saves the playing address of the video into the user collecting list, obtain a sharing operation performed for the user collecting list by the user, and sharing a playing address of a video selected by the user through the sharing operation with another user).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Lu’s teachings of sharing bookmarked content to Zadeh-Worthington’s system in order to enhance Zadeh-Worthington’s system with the sharing feature and provide more collaboration with other users.

For claims 8, 13, Zadeh-Worthington does not disclose the step of making the video accessible to other users by making the video URL stored in the database accessible to the other users of the service platform.
Lu discloses making the video accessible to other users by making the video URL stored in the database accessible to the other users of the service platform ([0102], The sharing module 305b is configured to, after the collecting module 305 saves the playing address of the video into the user collecting list, obtain a sharing operation performed for the user collecting list by the user, and sharing a playing address of a video selected by the user through the sharing operation with another user).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Lu’s teachings of sharing bookmarked content to Zadeh-Worthington’s system in order to enhance Zadeh-Worthington’s system with the sharing feature and provide more collaboration with other users.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452